PER CURIAM.
Barrett Tool Rental, Inc. (BTR) appeals an order dismissing with prejudice its petition for injunctive relief. We affirm.
BTR sought to prevent the county from levying on its property and contested an ad valorem tax assessment for tax years 1997 and 1998. Because BTR’s action comes too late, the trial court correctly ruled that it lacked subject matter jurisdiction.1 See § 194.171(2), Florida Statutes (1999); Markham v. Neptune Hollywood Beach Club, 527 So.2d 814 (Fla.1988) (holding that section 194.171(2) is a jurisdictional statute of nonclaim rather than a statute of limitations); Bystrom v. Diaz, 514 So.2d 1072 (Fla.1987); Pier House Joint Venture v. Higgs, 579 So.2d 392 (Fla. 3d DCA 1991), rev. denied 591 So.2d 183 (Fla.1991); Wal-Mart Stores, Inc. v. Day, 742 So.2d 408 (FlaApp. 5th DCA 1999), rev. denied, 770 So.2d 163 (Fla.2000) (holding that compliance with the 60-day time period to contest a tax assessment after the date a contested assessment is certified for collection is jurisdictional and, if not complied with, deprives the circuit court of jurisdiction). Accordingly, the order is
AFFIRMED.

. As it is clear the court lacked jurisdiction under subsection 194.171(2), we need not address whether the court was correct in ruling thal subsection 194.171(5) also operated to deprive the courL of jurisdiction.